Title: To George Washington from John Defever, 2 October 1755
From: Defever, John
To: Washington, George



Sir
fort Cumberland [Md.] October the Second 1755

A Return of Stores belonging to his Majesty Royall Train Left at the Undermentioned places viz.

               
                  at Mr. Ambrose on the Maryland Side of potomack
                  
               
               
                  Musquett Shot in Boxes
                  22
               
               
                  at Konokagig . . ditto
                  30
               
               
                  Casks of flints
                  05
               
               
                  at Winchester Iron Guns 12 poundes
                  4
               
               
                  Travelling Carriages with Limbos
                  3
               
               
                  Round shot 12 pounders
                  1200
               
            

Your obedient and Humble Sert
John Defever

